Cihief Justice Me An am in charging the jury said: —“ The conflict between capital and labor cannot be determined by this controversy, which is one purely personal between the plain tiff on the one hand and the defendant, a police officer, on the other. The real question is, whether the defendant exceeded his duty as an officer, and whether, in consequence, the plaintiff suffered an injury, of which, as a citizen, he has a legal right to complain ? In respect to the status of these parties I charge you, as a matter of law, that any orderly body of men have the legal right to meet and discuss any question concerning their social or pecuniary .welfare, and take any action in respect thereto which they deem beneficial, so long as it does not involve or tend to create a breach of the public peace. I further charge that the plaintiff had the legal right to decline to work for his employer, unless the latter consented to pay the wages the former demanded; *56that the plaintiff had the right to invite others to join him in the course he had determined to pursue ; that he had the right to accost workmen in the street or elsewhere and invite them to follow his example or join the union. If therefore you find that the plaintiff, while in the exercise of these legal rights, was wrongfully assaulted, knocked down and maltreated by the defendant, the plaintiff will be entitled to a verdict,, the amount to be assessed by you, at such sum as you in your good judgment find, after deliberation, will compensate the plaintiff for the wrongs done ; the amount not to exceed $200, the sum demanded in the complaint. If, on the other hand, you find that the plaintiff undertook to enforce his rights in an illegal manner, that he, either alone or in company with ochers, used violence or threatened workmen who declined to think and act as he did, the defendant, as a police officer in the discharge of his duty, had the right to protect the workmen so threatened, and had the power to prevent any threatened breach of the public peace, and to use whatever force was necessary to accomplish this object.” The jury retired, and subsequently returned with a verdict in favor of the plaintiff for six cents. The verdict, though small, was accepted as a judicial determination of the rights of the different parties, and as a precedent for future guidance.
The provisions of subdivision six of section eight of chapter one, title six, part four of the Revised Statutes, shall not be construed in any court of this State to restrict or prohibit the orderly and peaceable assembly and co-operation of persons employed in any profession, trade or handicraft, for the purpose of securing an advance in the rate of wages or compensation, or for the maintenance of such rates (Laws 1870, chap. 19). This act forms section 170 of the Penal Code. For the interpretations of various trade union acts, see People v. Fisher, 14 Wend. 9 ; Master Stevedores v. Walsh, 2 Daly, 1, Com. v. Hunt, 4 Met. 112 ; Reg. v. Shepherd, 11 Cox Criminal Cases 325; Reg. v. Druitt, 10 Id. 592; Work of Geo. Howell on the Conflicts *57of Capital and Labor, pp. 343, 346. In tlie absence of some statute to the contrary, it would seem to be the inherent right of men either singly or in combination, to refrain and to peaceably persuade others to refrain, from doing what they are under no legal obligation to do. Intelligent reasoning and argument are allowable, while force and coercion are not.